DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to an application filed 15 September 2017, which claims priority to a foreign application filed 23 September 2016.
Claims 1-13 have been amended by preliminary amendment.  
Claim 14 has been canceled.
The Office issued an election/restriction requirement on 2 March 2021. The Applicant responded with an election as well as amendments to the claims and cancelation of claim 14. The Office has revoked the election/restriction requirement in light of these amendments and cancelation to the claims.
Claims 1-13 are currently pending and have been examined.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 2 November 2020 and 7 March 2019 have been considered by the Office to the extent indicated. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

 “While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).” (MPEP 2163.03).

In the instant case, some of the original claims are disclosed “ipsis verbis” in the originally filled specification; however the specification does not provide a written description support because while the functions claimed are disclosed in the specification, the specification does not disclose how the functions are performed by the system. How specifically the Applicant intended the system to operate as claimed is not disclosed in the originally filled specification.  

Regarding claims 1-13, Applicant has claimed a method and system for virtually placing a valve implant and assessing outflow tract of a heart of a subject. The claimed functions and steps includes:
1, 13.	adapt the geometrical model to the volumetric image to obtain an adapted geometrical model; ... 
construct the implant model into the adapted geometrical model to obtain an enhanced adapted geometrical model ...; 
assess outflow tract obstruction based on the adapted geometrical model, the enhanced adapted geometrical model and the trajectory curve;
8.	determine an elevation profile of a parameter relating to the slice plane for different points of the trajectory curve ...; 
10.	determine a weighting function for at least one slice plane based on at least one of the geometrical model, the adapted geometrical model and the enhanced adapted geometrical model, wherein the weighting function accounts for non-linear fluid mechanics of the outflow tract, and assess the outflow tract obstruction based on the weighting function; and
11. 	determine an outflow tract geometry based on a volume integral of the weighting function over the outflow tract.  

In regards to these functions of the system, the published specification discloses: 
[0078] Geometrical model providing unit 10 provides a geometrical model to first geometrical model adaptation unit 30. First geometrical model adaption unit 30 is further configured to be provided with a volumetric image from volumetric image providing unit 20. Based on the geometrical model and the volumetric image, first geometrical model adaption unit 30 adapts the geometrical model to the volumetric image to obtain an adapted geometrical model 30 (cf. FIG. 3, for instance). 

[0079] Based on adapted geometrical model 32, second geometrical model adaption unit 40 provides an implant model 44 (cf. FIG. 2, for instance) and 

[0080] Outflow tract obstruction assessing unit 50 assesses outflow tract obstruction based on adapted geometrical model 32, received from first geometrical model adaption unit 30, and enhanced adapted geometrical model 42, received from second geometrical model adaption unit 40. While in this example trajectory curve determination unit 60, slice plane determination 70, cross section determination unit 80, elevation profile determination unit 90 and weighting function determination unit 100 are illustrated as being arranged within outflow tract obstruction assessing unit 50, in other embodiments one, more or all of the units illustrated as lying within outflow tract obstruction assessing unit 50 can be provided independently. 

[0081] There is no restriction as to communication among the units contained in system 1 and additional communication paths and links, which are not explicitly depicted in FIG. 1, can be introduced as desired by the skilled person. 

[0082] Second geometrical model adaptation unit 40 is adapted to position implant model 44 with respect to the annulus ring of adapted heart model 32. The annulus ring defines the plane at which the mitral valve originates, and is given by a center location and a normal vector. This center location and normal vector is used for positioning implant model 44 within adapted geometrical model 32. 

As shown, the originally filed specification provides a vague disclosure as to what is being done as far as the end result but fails to provide a clear disclosure as to how the claimed invention perform the features claimed. The disclosure is informing the reader of what happens as far as end results is concerned but fails to disclose the process that results in the claimed function. The disclosure fails to show how the model is adapted to the image; how the model is constructed into the adapted model; how the outflow tract obstruction is assessed; how the elevation profile is determined; how the outflow tract geometry is determined or how the parameterized weighting function approximates the flow simulation result.

The broad disclosure of the result that is desired is not providing an adequate written description of the invention, because this is not actually showing that applicant had developed any specific method, calculation, or algorithm to do what is claimed.  

This is different from the enablement issue, which is a separate part of 112,1st paragraph.  For the examiner to be able to search this aspect of the invention, the examiner must ascertain how 

To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claims 1 and 12 recites the element such as in the final element. Such as comprises indeterminate language as it is unclear whether the limitation following the element is required by the claims. Claim 3 has similar issues with regard to the term allow.

To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 13 are rejected under 35 U.S.C. 103 as being obvious over Wang et al. (U.S. PG-Pub 2016/0166332 A1), hereinafter Wang, further in view of Bolger, Ann F., et al. ("Transit of blood flow through the human left ventricle mapped by cardiovascular magnetic resonance." Journal of Cardiovascular Magnetic Resonance 9.5 (2007): 741-747), hereinafter Bolger, further in view of Taylor (U.S. Patent 8,315,812 B2).

As per claims 1 and 13, Wang discloses a method and a system for placing a valve implant and assessing outflow tract obstruction of a heart of a subject, the system comprising: a storage memory configured to store instructions; and processing circuitry (Wang, Abstract and Figs. 3, 4 and 13.) configured to execute the instructions to:	
	provide a geometrical model of the heart (Wang provides a 3d geometric heart model at paragraph 39.); 
provide a ... image of the heart (Image data of the heart is provided in paragraphs 34-35, 
adapt the geometrical model to the ... image to obtain an adapted geometrical model (Geometric model may be developed from heart image, accordingly it is adapted to the imaging to provide an adapted geometrical model, see paragraph 40.);
provide an implant model of the implant and construct the implant model into the adapted geometrical model to obtain an enhanced adapted geometrical model (Implant model is provided to apply to the geometric model, see paragraph 45.);
assess outflow tract obstruction based on the adapted geometrical model, the enhanced adapted geometrical model ... (Wang, paragraph 56.), 
wherein the anatomical landmarks are comprised in the geometrical model and/or determined based on the geometrical model (Various anatomical landmarks are determined utilizing the geometrical model, see paragraphs 44-45).  

Wang fails to explicitly disclose:	
	Volumetric imaging;
determine a trajectory curve through an outflow tract from at least one of the adapted geometrical model and the enhanced adapted geometrical model;
assessing flow using the trajectory curve,
wherein the trajectory curve approximates a ... line through the outflow tract and comprises an interpolation, such as an interpolating spline curve, between anatomical landmarks, 
wherein the anatomical landmarks include the center of the aortic valve plane, a center of the extruded mitral valve plane and the apex.


	Volumetric imaging (Bolger, page 742, discussing use of 3d imaging in blood flow determination.);
determine a trajectory curve through an outflow tract from at least one of the adapted geometrical model and the enhanced adapted geometrical model (Bolger assesses a trajectory curve of the LVOT from generated imaging models, see page 743, last paragraph through page 744.);
assessing flow using the trajectory curve (Bolger, page 744.),
wherein the trajectory curve approximates a center line through the outflow tract and comprises an interpolation, such as an interpolating spline curve, between anatomical landmarks (Bolger, page 743, last paragraph.), 
wherein the anatomical landmarks include the center of the aortic valve plane, a center of the extruded mitral valve plane and the apex (Various landmarks used for flow determination, see pages 744-746.), 
in order to “measure the paths, compartmentalization and kinetic energy changes of blood flowing into the LV, demonstrating differences of KE loss between compartments, and potentially between the flows in normal and dilated left ventricles” (Bolger, Abstract).

Neither Wang nor Bolger specifically consider the centerlines of various vessels in assessing patient blood flow. However, Taylor teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to consider the centerlines of various vessels in assessing patient blood flow (Taylor, paragraphs 135, 143-144, 255 and 261.) 

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the patient heart modelling system of Wang to include: 
using volumetric imaging to generate a model to assess a flow trajectory of the left ventricle, as taught by Bolger, to create a system that can “measure the paths, compartmentalization and kinetic energy changes of blood flowing into the LV, demonstrating differences of KE loss between compartments, and potentially between the flows in normal and dilated left ventricles” (Bolger, Abstract); and 
consideration of the centerlines of various vessels in assessing patient blood flow, as taught by Taylor, in order “to create a physics-based model relating to a blood flow characteristic of the patient's heart” (Taylor, Abstract).
Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


As per claims 2-9, Wang/Bolger/Taylor discloses the method of claim 1, detailed above.  Wang/Bolger/Taylor also disclose:
	2.	wherein the processing circuitry is further configuredcomprising a center position and a normal vector, and to position the implant model with respect to the annulus ring (Wang discloses the determination of the center of the annulus ring to position a valve implant, see Figs. 4-9. Bolger discloses a normal vector comprised of a motion of a blood perpendicular to the plane of a region of interest, seepages 742-743.);
	3. 	wherein the processing circuitry is further configured to allow a translation and/or rotation of the implant model based on an input of a user (Wang, Fig. 4 #110 and paragraphs 45 and 48.);  
	4. 	wherein the processing circuitry is further configured to provide the implant model as a mesh template, wherein the mesh template is parameterized based on at least one of a size, width and length, and/or to construct a geometry based on an annulus ring geometry or a mitral valve of the adapted geometrical model (Taylor discloses a mesh model that is parameterized on size, width and length, see C24L41-C25L18. The motivation for making this modification to the system of Wang is the same as that set forth above in the rejection of claim 1.);
	5.	wherein the processing circuitry is further configured to provide a relative quantity indicating the obstruction before and after mitral valve replacement based on the difference between the enhanced adapted geometrical model and the adapted geometrical model and based on the trajectory curve (Wang, Paragraphs 60-61. Bolger discloses consideration of the trajectory curve at pages 743-744.);  
6. 	wherein the processing circuitry is configured to determine the trajectory curve based on the geometrical model of the heart from a central point of the aortic valve plane to the apex (Various landmarks used for flow determination, see Bolger pages 744-746.);
	7. 	wherein the processing circuitry is further configured to determine a slice plane corresponding to a point of the trajectory curve, wherein the normal of the slice plane coincides with a tangent to the trajectory curve in the point, and determine a cross section of the outflow tract based on the slice plane (Taylor considers slice planes, normal and tangents to determine a cross section, see paragraphs 308-312);
	8. 	determine an elevation profile of a parameter relating to the slice plane for different points of the trajectory curve, and a display unit configured to simultaneously display the slice plane and the elevation profile and to indicate the point to which the slice plane corresponds on the elevation profile, wherein the elevation profile is based on the parameter for at least one of the adapted geometrical model and the enhanced adapted geometrical model (Wang, Figs. 10a-10d and 11c.); and
	9. 	wherein the parameter is at least one of an area, a perimeter or a compactness measure of the outflow tract in the slice plane (Wang, Figs. 10a-10d and 11c.).


Claims 10-12 are rejected under 35 U.S.C. 103 as being obvious over Wang/Bolger/Taylor, further in view of Seitz et al. (U.S. Patent 6,149,595 A), hereinafter Seitz.

As per claims 10-12, Wang/Bolger/Taylor discloses the method of claim 7, detailed above.  Wang/Bolger/Taylor also disclose:
	10. 	least one slice plane based on at least one of the geometrical model, the adapted geometrical model and the enhanced adapted geometrical model (Wang and Taylor, as shown above), 
	wherein the weighting function accounts for non-linear fluid mechanics of the outflow tract, and assess the outflow tract obstruction based on the weighting function; and
	11. 	wherein the volume of the outflow tract is represented as a set of cross sections determined based on slice planes along the trajectory curve (Wang and Taylor, as shown above).

Wang/Bolger/Taylor fail to explicitly disclose:
	10. 	wherein the weighting function accounts for non-linear fluid mechanics of the outflow tract, and assess the outflow tract obstruction based on the weighting function; and
	11. 	determine an outflow tract geometry based on a volume integral of the weighting function over the outflow tract; and
	12. 	determine a parameterized weighting function and calibrate the parameterized weighting function based on flow simulations, such that as a calibration result the parameterized weighting function approximates the result of the flow simulation.  

Seizt teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to consider:
	10. 	wherein the weighting function accounts for non-linear fluid mechanics of the outflow tract, and assess the outflow tract obstruction based on the weighting function (Seitz, C29L15-39.); and
	11. 	determine an outflow tract geometry based on a volume integral of the weighting function over the outflow tract (Seitz, C29L15-39.); and
	12. 	determine a parameterized weighting function and calibrate the parameterized weighting function based on flow simulations, such that as a calibration result the parameterized weighting function approximates the result of the flow simulation (Seitz, C29L15-39.);
	in order to correctly account for parameters in determining cardiac ability of a patient.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time use of weighting functions in the determination of heart processes, because to do so would result in a system that correctly accounts for parameters in determining cardiac ability of a patient. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Conclusion

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Janice Mooneyham, can be reached at 571.270.5601.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/MARK HOLCOMB/
Primary Examiner, Art Unit 3626
30 March 2021